DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The application does not claim foreign priority.

Claim Objections
Claims 5 and 13 are to because of the following informalities:  
Claims 5, and 13 each recites the limitation “a center of the item.” It should read “the center of the item.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8, 14, 16, and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 17 recites the same limitation. Thus, claim 17 is rejected by applying the same rationale used to reject claim 1 above. 
Claims 6, and 14 each recites the limitation “RGB-D sensors”. If the limitation is an acronym or abbreviation of a term, the term should be defined at least in the first appearance. In an interest to expedite prosecution, the Examiner will interpret the limitation "CAN" to refer to " Red-Green-Blue-Distance sensors", however Applicant is required to either amend or cancel the limitation to overcome this rejection.
Claim 3 recites the limitation “… cause the controller to the locomotion device to move proximate to the item.” It is unclear as to what is meant by this limitation. Clarification is required. 
Claim 8 recites the limitation “depth information” in line 10. It is unclear as to if the limitation indicates the limitation “the depth information” recited in lines 7-8, or different one. 
Claims 16 and 20 each recites the same limitation. Thus, claims 16 and 20 are rejected by applying the same rationale used to reject claim 8 above. 
Claim 8 further recites the limitation “receive a destination …” It is unclear as to what is meant by the limitation “a destination” and where the controller receives the destination from. In this regard, the Examiner does not find any details about the limitation even in the specification. 

Claim 8 further recites the limitation “capture another image …” In this regard, claim recites the limitation “capture another image of the item…”. Thus, it is unclear as to if the “another image” recited in claim 8 indicates the “another image” recited in claim 1, or different one. 
Claims 16 and 20 each recites the same limitation. Thus, claims 16 and 20 are rejected by applying the same rationale used to reject claim 8 above. 

Claims 2, 4, 5, 7 are rejected under 112(b) as being dependent from the rejected claim 1, and claims 18 and 19 are rejected under 112(b) as being dependent from the rejected claim 17.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9-12, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Shen et al. (US2019/0026585 A1; hereinafter, “Shen” ) in view of Yasuda et al. (US2019/0172271A1; hereinafter, “Yasuda”), and further in view of Stallman et al. (US10,360,531 B1; hereinafter, “Stallman”). 

Regarding claim 1:
Shen teaches:
A robot (Figs. 1 and 2  ---  camera supporting member 105 and a turntable 102, collectively) comprising:
one or more imaging devices (Figs. 1, 2 & para. [0026] ---  image capturing device, camera); and
a controller (Fig. 3 --- an imaging control and analysis system 301) comprising machine readable instructions, the machine readable instructions (claim 8 --- program instructions that are configured to cause the computing device to), when executed by one or more processors (Fig. 7 --- Processor 505), causing the controller to:
capture an image with the one or more imaging devices (FIG. 4 & para. [0039] --- the using image capturing device to capture the first digital image of the product 402);
identify a target area in the image … (FIG. 4 & para. [0039] --- analyzing the captured first image to detect the vertical center of the product 403; FIG. 5 & para. [0041] --- the method for determining the vertical center of the product may include … detecting the upper edge of the product 703, detecting the lower edge of the product 704 (--identify a target area in the image)).
obtain … information for the target area (FIG. 4 & para. [0039] --- analyzing the captured first image to detect the vertical center of the product 403; para. [0042] --- image analysis methods such as segmentation and foreground detection can be used to automatically determine the product center; Notes that analyzing the captured image using segmentation teaches obtain information for the target area (i.e., from the image));
calculate a center of an item corresponding to the target area based on the … information (FIG. 4 & para. [0039] --- analyzing the captured first image to detect the vertical center of the product 403; FIG. 4 & para. [0041] --- the method for determining the vertical center of the product may include … detecting the upper edge of the product 703, detecting the lower edge of the product 704, and determining the vertical center of the product 705 (-- calculate a center of an item corresponding to the target area); para. [0042] --- image analysis methods such as segmentation and foreground detection can be used … (--based on the information));
rotate the one or more imaging devices based on the center (FIG. 4 & para. [0039]  --- based on the vertical center (--- based on the center) of the product, the system may determine an adjustment of the camera position 404; FIG. 4 --- 410 rotate turntable (-- rotate the one or more imaging devices; Notes that turntable is one of imaging devices)); and
capture another image of the item at a different viewing angle in response to rotating the one or more imaging devices (FIG. 4 --- 411 capture additional images of the product (-- capture another image of the item); 413 repeat for different angles (-- at a different viewing angle) based on the capture setting (--in response to rotating the one or more imaging devices)).
Shen is silent about:
A robot …:
…
identify … the image in response to one or more points on the image designated by a user;
…
obtain depth information … calculate a center based on the depth information;
rotate the one or more imaging devices …
Yasuda teaches:
A robot … (Fig. 28 & para. [0180] --- a robot (arm) 73);
…
obtain depth information … calculate a center based on the depth information (para. [0144] ---the rotation center determination unit 113 may calculate (-- obtain) depth information regarding the object in the three-dimensional space …; para. [0233] --- the rotation center determination unit calculates depth information regarding the object in the three-dimensional space …, and determines the center of rotation on the basis of the depth information … (-- calculate a center based on the depth information));
rotate the one or more imaging devices … (para. [0184] --- the stereo camera 72 is directly rotated by the robot arm 73, so that the real object 40-7 is relatively rotated. Note that the stereo camera 72 is not necessarily rotated by the robot arm 73. For example, … the real object 40-7 on the operating table 74 may be rotated by the operating table 74 being directly rotated)
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shen’s system by enhancing Shen’s system to determine a center of rotation of the image of the product on the basis of the depth information, as taught by Yasuda, in order to utilize information relating to the distance of the surfaces of the product.
The motivation is to analyze the captured image in the three-dimensional space. 
Shen in view of Yasuda is silent about:
identify … the image in response to one or more points on the image designated by a user.
Stallman teaches:
identify … the image in response to one or more points on the image designated by a user (Fig. 5 & Col. 15 --- the image captured may be transmitted 540 to a human assistance device together with a request for human assistance, where the human assistance is to be provided based on the image. In response, an instruction associated with the image may be received 550 from the human assistance device (-- designate by a user); Col. 16 --- The instruction may include at least one of an identification of a portion of the image (-- identify a target area in the image) representing the target item; FIG. 2B, --- A target item in the source image has been outlined with a rectangular outline 265 (-- one or more points on the image designated by a user));
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shen in view of Yasuda’s system by enhancing Shen in view of Yasuda’s system to identify a portion of the image using the human assistance device, as taught by Yasuda, in order to designate a target item (i.e., product) by a user.
The motivation is to allow a user to designate a target item that the user want to train and to pick and place.

Regarding claim 2:
Shen in view of Yasuda and Stallman teaches:
The robot of claim 1, further comprising: … wherein the machine readable instructions, when executed by one or more processors, cause …
Shen is silent about:
an arm; and
a gripping assembly rotatably coupled to the arm and comprising the one or more imaging devices,
… the controller to rotate the one or more imaging devices by rotating the gripping assembly.
Yasuda teaches:
an arm (Fig. 28 & para. [0180] --- a robot arm 73); and
a … assembly rotatably coupled to the arm and comprising the one or more imaging devices (para. [0184] --- the stereo camera 72 (-- a assembly coupled to the arm and comprising the one or more imaging devices) is directly rotated by the robot arm 73, so that the real object 40-7 is relatively rotated),
… the controller to rotate the one or more imaging devices by rotating the gripping assembly (para. [0180] --- the stereo camera 72 is directly rotated by a robot arm 73).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shen’s system by enhancing Shen’s camera  to be provided in a robot arm, as taught by Yasuda, in order to move the camera along with the robot arm.
The motivation is to directly rotate a camera by the robot arm for taking images in different angles instead of turning an operating table. 
Shen in view of Yasuda silent about:
a gripping assembly 
Stallman teaches:
a gripping assembly (Col. 6 --- a robot may be programmed to quickly and efficiently complete a task using one or more tools or other devices provided on an end effector (-- a gripping assembly ; Notes that other devices provided on an end effector teaches an end effector can comprises one or more imaging device such as the stereo camera 72 taught by Yasuda)).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shen in view of Yasuda’s system by enhancing Shen in view of Yasuda’s robot arm to have an end effector, as taught by Stallman, in order to provide other devices such as a camera.
The motivation is to directly rotate a camera by the end effector for taking images in different angles instead of turning an operating table. 

Regarding claim 3:
Shen in view of Yasuda and Stallman teaches:
The robot of claim 1, further comprising: … wherein the machine readable instructions, when executed by one or more processors, cause …
Shen in view of Yasuda and is silent about:
a locomotion device configured to move the robot,
… the controller to the locomotion device to move proximate to the item.
Stallman teaches:
a locomotion device configured to move the robot (Col. 7 --- The arm linkages enable the end effector to … be raised and lowered such as by using a motor …),
… the controller to the locomotion device to move proximate to the item (Col. 7 --- The arm linkages enable the end effector to be suspended above a working surface, and may be configured to be raised and lowered such as by using a motor that may be operated by the controller 120; Notes that when the end effect is raised and lowered by using a motor, it is obvious that the end effect (i.e., robot) moves proximate to a product (i.e., item)).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shen in view of Yasuda’s system by enhancing Shen in view of Yasuda’s robot to move by a motor, as taught by Stallman, in order to change a position or posture of the robot.
The motivation is to pick a product in a desired position and desired orientation and place the product at a desired destination. 

Regarding claim 4:
Shen in view of Yasuda and Stallman teaches:
The robot of claim 1, wherein the machine readable instructions, when executed by one or more processors, cause the controller …
Shen further teaches:
to identify the target area by implementing semantic segmentation on the captured image (FIG. 5 & para. [0041] --- the method for determining the vertical center of the product may include … detecting the upper edge of the product 703, detecting the lower edge of the product 704 (--identify the target area); para. [0042] --- other image analysis methods such as segmentation and foreground detection can be used …).

Regarding claim 9:
Claim 9 recites a system which corresponds to a robot of claim 1, and additionally contains “a computing device comprising an input device configured to receive inputs from a user.” However, Stallman teaches “a computing device comprising an input device configured to receive inputs from a user” (Figs. 1 and 2A-2C & Col. 5 --- The instruction may be entered at the remote terminal 150 (-- computing device) and may be transmitted over the network 135 to the controller 120 … the remote terminal 150 may include a computer interface (-- an input device) by which the human operator 155 may input instructions).
Therefore claim 9 is rejected by applying the same rationale used to reject claim 1 above and the Stallman’s teaching.

Regarding claim 10:
Shen in view of Yasuda and Stallman teaches:
The system of claim 9.
Shen in view of Yasuda is silent about:
wherein the robot is configured to transmit the captured image to the computing device, and
the computing device comprises a display device configured to display the captured image.
Stallman teaches:
wherein the robot is configured to transmit the captured image to the computing device (Col. 5 --- such as camera 131 may be configured to capture images for transmission to the remote terminal 150), and
the computing device comprises a display device configured to display the captured image (Figs. 2A-2C & Col. 5 --- the remote terminal 150 may include a computer interface (-- an input device) by which the human operator 155 may input instructions; see Figs. 2A-2C which display images of products).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shen in view of Yasuda’s system by enhancing Shen in view of Yasuda’s robot to include a remote terminal including a computer interface, as taught by Stallman, in order to communicate with a user.
The motivation is to show various selection options that a user may select to provide input about a manipulation strategy for a particular item. 

Regarding claim 11:
Claim 11 recites the system which corresponds to the robot of claim 2, and contains no additional limitations. Therefore claim 11 is rejected by applying the same rationale used to reject claim 2 above.

Regarding claim 12:
Claim 12 recites the system which corresponds to the robot of claim 4, and contains no additional limitations. Therefore claim 12 is rejected by applying the same rationale used to reject claim 4 above.

Regarding claim 17:
Claim 17 recites a method which corresponds to a robot of claim 1, and contains no additional limitations. Therefore claim 17 is rejected by applying the same rationale used to reject claim 1 above.

Regarding claim 18:
Claim 18 recites the method which corresponds to the robot of claim 2, and contains no additional limitations. Therefore claim 18 is rejected by applying the same rationale used to reject claim 2 above.

Claims 5, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Shen et al. (US2019/0026585 A1; hereinafter, “Shen” ) in view of Yasuda et al. (US2019/0172271A1; hereinafter, “Yasuda”), and further in view of Stallman et al. (US10,360,531 B1; hereinafter, “Stallman”) and Perreault et al.  (US2020/0132888 A1; hereinafter, “Perreault”). 

Regarding claim 5:
Shen in view of Yasuda and Stallman teaches:
The robot of claim 1, wherein the machine readable instructions, when executed by one or more processors, cause the controller …
Shen further teaches:
 to calculate a center of the item corresponding to the target area by … information about target areas (FIG. 4 & para. [0039] --- analyzing the captured first image to detect the vertical center of the product 403; FIG. 4 & para. [0041] --- the method for determining the vertical center of the product may include … detecting the upper edge of the product 703, detecting the lower edge of the product 704 (-- corresponding to the target area), and determining the vertical center of the product 705 (-- calculate a center of the item corresponding to the target area); para. [0042] --- image analysis methods such as segmentation and foreground detection can be used …).
Shen in view of Yasuda and Stallman is silent about:
… averaging depth information about target areas.
Perreault teaches:  
… averaging depth information about target areas (para. [0035] --- The focal depth parameter 1450 may represent, for example, various forms of depth information, such as … an average depth of an image region that is the target or focus of the current gaze point).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shen in view of Yasuda and Stallman’s system by enhancing Shen in view of Yasuda and Stallman’s system to determine a center of rotation of the image of the product on the basis of the averaging depth information, as taught by Perreault, in order to utilize information relating to the distance of the surfaces of the product.
The motivation for claim 1 is applicable for claim 5. 

Regarding claim 13:
Claim 13 recites the system which corresponds to the robot of claim 5, and contains no additional limitations. Therefore claim 13 is rejected by applying the same rationale used to reject claim 5 above.

Claims 6-8, 14-16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shen et al. (US2019/0026585 A1; hereinafter, “Shen” ) in view of Yasuda et al. (US2019/0172271A1; hereinafter, “Yasuda”), and further in view of Stallman et al. (US10,360,531 B1; hereinafter, “Stallman”) and Sugahara et al. (US2019/0087976 A1; hereinafter, “Sugahara”). 

Regarding claim 6:
Shen in view of Yasuda and Stallman teaches:
The robot of claim 1, wherein the one or more imaging devices includes …
Shen in view of Yasuda and Stallman is silent about:
at least one of RGB-D sensors and depth sensors
Sugahara teaches:  
at least one of RGB-D sensors and depth sensors (para. [0060] --- The imaging unit 11 is a camera which has a three-dimensional image sensor (distance image sensor) obtaining the depth information (distance image) including the distance between the sensor and the subject plus the shape of subject. … RGB-D (Red, Green, Blue, Depth) sensors which detect both the color and the depth information can be used).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shen in view of Yasuda and Stallman’s system by enhancing Shen in view of Yasuda and Stallman’s system to utilize RGB-D sensors, as taught by Sugahara, in order to detect both the color and the depth information from the product.
The motivation is to effectively identify an object (i.e., product) by using both the color and the depth information.

Regarding claim 7:
Shen in view of Yasuda and Stallman teaches:
The robot of claim 1, wherein the machine readable instructions, when executed by one or more processors, cause the controller …
Shen in view of Yasuda and Stallman is silent about:
to train a semantic segmentation module based on images of the item at different viewing angles.
Sugahara teaches:  
to train a semantic segmentation module based on images of the item at different viewing angles (para. [0039] --- Training images need to include multiple views of the object from different angles; para. [0108] --- The learning unit 31 learns the detection model and the semantic segmentation model for each shape of the target object).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shen in view of Yasuda and Stallman’s system by enhancing Shen in view of Yasuda and Stallman’s system to train a semantic segmentation model based on multiple views of the object from different angles, as taught by Sugahara, in order to improve qualities of the training images.
The motivation is to improve the image recognition accuracy by training the model using various views of the object from different angles.

Regarding claim 8:
Shen in view of Yasuda, Stallman and Sugahara teaches:
The robot of claim 7, wherein the machine readable instructions, when executed by one or more processors, cause the controller to: 
Shen further teaches:
… 
… information for the … item … based on the semantic segmentation module; and … information for the … item … based on the semantic segmentation module (FIG. 5 & para. [0041] --- the method for determining the vertical center of the product may include … detecting the upper edge of the product 703, detecting the lower edge of the product 704 (--identify the target area); para. [0042] --- other image analysis methods such as segmentation and foreground detection can be used …).
Shen is silent about:
receive a destination for the item;
capture another image with the one or more imaging devices;
identify another item in the another image;
determine whether the depth information for the another item corresponds to the depth information for the item …; and
assign the another item to the destination in response to the determination that the depth information for the another item corresponds to depth information for the item … 
Yasuda teaches:
…
…  the depth information for the another item … the depth information for the item …; and … the depth information for the another item … depth information for the item … (para. [0144] ---the rotation center determination unit 113 may calculate (-- obtain) depth information regarding the object in the three-dimensional space …(target area); para. [0233] --- the rotation center determination unit calculates depth information regarding the object in the three-dimensional space …, and determines the center of rotation on the basis of the depth information … (-- calculate a center based on the depth information)).
The motivation for claim 1 is applicable for claim 8.
Shen in view of Yasuda is silent about:
receive a destination for the item;
capture another image with the one or more imaging devices;
identify another item in the another image;
determine whether … the another item corresponds to … the item …; and
assign the another item to the destination in response to the determination that … the another item corresponds to … the item …
Stallman teaches:
	receive a destination for the item (Fig. 5 and Col. 15 --- capturing 510 (or generating or otherwise obtaining) an image of the one or more items including the target item to be picked and placed at a destination);
capture another image with the one or more imaging devices (Fig. 5 and Col. 15 --- capturing 510 (or generating or otherwise obtaining) an image of the one or more items including the target item to be picked and placed at a destination);
identify another item in the another image (Fig. 5 & Col. 15 --- analyzing 520 the image to identify the target item);
determine whether … the another item corresponds to … the item … (Fig. 5 & Col. 15 --- If a success condition is determined 535 to exist …; Notes that the success condition means the target item corresponds to the trained item); and
assign the another item to the destination in response to the determination that … the another item corresponds to … the item … (Fig. 5 & Col. 15 --- If a success condition is determined 535 to exist instead of a failure condition, where the robot is able to pick and place the target item, then the robot may proceed to pick and place 560 the target item at the destination using a self-determined instruction).
The motivation for claim 1 is applicable for claim 8.

Regarding claim 14:
Claim 14 recites the system which corresponds to the robot of claim 6, and contains no additional limitations. Therefore claim 14 is rejected by applying the same rationale used to reject claim 6 above.

Regarding claim 15:
Claim 15 recites the system which corresponds to the robot of claim 7, and contains no additional limitations. Therefore claim 15 is rejected by applying the same rationale used to reject claim 7 above.

Regarding claim 16:
Claim 16 recites the system which corresponds to the robot of claim 8, and contains no additional limitations. Therefore claim 16 is rejected by applying the same rationale used to reject claim 8 above.

Regarding claim 19:
Claim 19 recites the method which corresponds to the robot of claim 7, and contains no additional limitations. Therefore claim 19 is rejected by applying the same rationale used to reject claim 7 above.

Regarding claim 20:
Claim 20 recites the method which corresponds to the robot of claim 8, and contains no additional limitations. Therefore claim 20 is rejected by applying the same rationale used to reject claim 8 above.


Conclusion
The prior arts made of record and not relied upon is considered pertinent to applicant's disclosure. Buehler et al. (US9,701,015 B2) discloses the robot having cameras in its two wrists so that the robot can see objects it is about to pick up and adjust its grippers accordingly; and Praveenkumar A K et al. (US20190130214 A1) discloses a system in which one or more classification models are used to distinguish between one or more products and one or more unknown products in the image. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WANSIK YOU whose telephone number is (571)270-3360.  The examiner can normally be reached on 7:30-5:30 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOI TRAN can be reached on (571)-272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/W.Y./Examiner, Art Unit 3664                                                                                                                                                                                                        




/KHOI H TRAN/            Supervisory Patent Examiner, Art Unit 3664